Citation Nr: 1527612	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  11-01 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an earlier effective date, prior to January 1, 2010, for additional compensation benefits based on recognition of the Veteran's spouse, children, and stepchild.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel





INTRODUCTION

The Veteran served on active duty from March 2000 to May 2000, and from April 2004 to August 2004. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which added the Veteran's now ex-spouse and three children as dependents to his award for compensation benefits, effective January 1, 2010. 


FINDINGS OF FACT

1. In a rating decision issued in April 2008, the RO granted the Veteran's claim for a higher initial rating for migraines, assigning a 30 percent rating, effective May 17, 2006; in the cover letter to this rating decision, the RO requested that the Veteran provide information regarding his dependents and informed him that, if it did not receive a completed form within one year of this rating decision, additional benefits for dependents would not be paid for the period prior to receipt of this information.

2. The record evidence shows that the Veteran's VA Form 21-686c, "Declaration of Status of Dependents," was dated on December 17, 2009, and date-stamped as received by the RO on December 22, 2009.


CONCLUSION OF LAW

The criteria for entitlement to an earlier effective date, prior to January 1, 2010, for additional compensation benefits based on recognition of the Veteran's spouse, children, and stepchild have not been met. 38 U.S.C.A. §§ 1115, 5110, 5111 (West 2014); 38 C.F.R. §§ 3.31, 3.204, 3.205, 3.400, 3.401 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined. The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 

In some cases, the VCAA is inapplicable because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law. See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Livesay v. Principi, 15 Vet. App. 165, 178 (2001); see also 38 C.F.R. § 3.159(b)(3)(ii) (stating that VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). VCAA notice is unnecessary in this case because the outcome of this appeal turns on documents already in the Veteran's claims file. The United States Court of Appeals for Veterans Claims (Court) also has held that a Veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the law and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law. See Nelson v. Principi, 18 Vet. App. 407, 410 (2004). As is explained below in greater detail, the Veteran is not entitled to an earlier effective date than January 1, 2010, for additional compensation benefits based on recognition his spouse and children as a matter of law. Thus, the Board finds that the VCAA is in applicable to this case. See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004. The Board also finds that any failure to provide the Veteran with VCAA notice of the law and regulations governing effective dates is not prejudicial. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 
129 S. Ct. 1696 (2009) (discussing prejudicial error).

An award of additional compensation for dependents, based on the establishment of a rating in the percentage specified by law for that purpose, shall be payable from the effective date of such rating, but only if proof of dependence is received within one year from the date of such rating action. 38 U.S.C.A. § 5110(f) (West 2014). Veterans having a service-connected condition evaluated as 30 percent disabling or more may be entitled to payment of additional compensation for dependents. See 
38 U.S.C.A. §§ 1114(c), 1115, 1134, 1135 (West 2014). 

For the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant will be accepted as proof of marriage, provided that the statement contains: the date (month and year) and place of the event, the full name and relationship of the other person to the claimant, and the Social Security number of the other person. 38 U.S.C.A. §§ 5124(a), (b); 38 C.F.R. § 3.204(a)(1); see also 38 C.F.R. § 3.216 (2014) (stating that VA benefits may not be provided to a claimant or dependent unless that person's Social Security number has been provided to VA).

In May 2006, the Veteran filed a VA claims form, requesting service connection for various disorders, including migraines. On the form, the Veteran listed the names of his spouse and two children, but did not include the children's Social Security numbers. In a July 2007 rating decision, the RO granted service connection for migraines, assigning a disability rating of 10 percent. The Veteran subsequently filed a Notice of Disagreement with the rating assigned. In a February 2008 rating decision, the RO granted a higher initial rating for migraines, assigning a 30 percent rating, effective May 17, 2006, the date of the Veteran's claim. In the April 2008 notification letter, attached to that rating decision, the RO included the following passage:

      We may be able to pay you more money!

Since your disability is 30% or more disabling, you may be entitled to an additional allowance for any dependents you have. You may use the enclosed VA Form 21-686c, Declaration of Status of Dependents, to apply for this increase. Send the completed form to the address at the top of this letter. If we do not receive the form within one year from the date of this letter, we can only pay you from the date [that] we receive it.

The record evidence shows that the Veteran's VA Form 21-686c, "Declaration of Status of Dependents," was created and filed after the passage of more than a year after the issuance of the April 2008 letter. The form is dated on December 17, 2009, and date-stamped as received by the RO on December 22, 2009. In this statement, the Veteran claims as his dependents both his spouse, his two children, and an additional step-child. With this form, the Veteran included all of the children's Social Security numbers. The RO subsequently granted additional compensation for the Veteran's dependents effective January 1, 2010, the first day of the month after the dependency information was received. 

The Veteran essentially contends that he provided the Board with the proper dependency information at the time of the filing of his original claim and, therefore, he should be entitled to dependency payments dating to that time. The Board finds that the evidence and regulations weigh against such payments.

The Board does not dispute that the Veteran and his wife were married prior to the filing of the May 2006 claim for benefits. The Board also does not dispute that there was evidence of the Veteran's marriage and the existence of two children in the claims file prior to April 2008. The Board notes in this regard, however, that the presence of this information in the Veteran's claims file prior to April 2008 had no impact on his VA disability compensation prior to that date because he was not in receipt of at least 30 percent disability prior to issuance of the February 2008 rating decision in April 2008, and he was required to provide proof of any dependent(s) within one year of the issuance of that decision. It is undisputed that the Veteran failed to notify VA of the status of his dependents within one year of the issuance of the rating decision which awarded him a 30 percent rating, and entitled him to receive additional compensation for his dependents. It also is undisputed that the Veteran was asked to provide this information to VA in the April 2008 notification letter accompanying the rating decision. It is not clear why the Veteran waited over one-and-a-half years to respond to VA's April 2008 request for information regarding his entitlement to additional compensation for his dependents. The Court has held in this regard that "[t]he duty to assist is not always a one-way street. If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The Board notes that VA requests dependency information after such an award, even after some information has been provided, because families themselves change over the course of even a few years. For example, in the Form 21-686c, the Veteran listed both his two children and a stepchild, who had not been mentioned in the original claim for benefits. Moreover, even if the Board were allowed to offer dependency payments for his spouse dating back to the original claim, the Board would not have been allowed to provide such payments for his children because the Veteran did not provide VA with their Social Security numbers prior to December 2009. As the Veteran did not respond to VA request for dependency information in a timely manner, as required by VA regulations, his claim for an earlier effective date must be denied. 

In summary, the Board finds that Veteran's claim of entitlement to an earlier effective date than January 1, 2010, for additional compensation benefits based on recognition of his dependent spouse, children, and stepchild is denied as a matter of law. See also Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an earlier effective date, prior to January 1, 2010, for additional compensation benefits based on recognition of the Veteran's spouse, children, and stepchild is denied. 


____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


